IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JERRY W. CONWAY,
Plaintiff,
1:18CV483

ANDREW SAUL,
Commissioner of Social Secutity,!

Defendant.

Ne NY NY NS ON Ne ee NO

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Jerry W. Conway (‘Plaintiff’) brought this action pursuant to Section
1631(c)(@) of the Social Security Act (the “Act”), as amended (42 U.S.C. § 1383(c)(3)), to obtain
judicial review of a final decision of the Commissioner of Social Security denying his claims
fot Supplemental Security Income under Title XVI of the Act. The parties have filed cross-
motions for judgment, and the administrative record has been certified to the Court for review.
I. PROCEDURAL HISTORY

Plaintiff protectively filed applications for Disability Insurance Benefits and
Supplemental Security Income Benefits on May 6, 2015, alleging a disability onset date of

February 7, 2003 in both applications. (I'r. at 11, 43, 94, 117.)? He later amended his alleged

 

' Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Andtew Saul should be substituted for Nancy A. Bertyhill as the Defendant in this
suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g).

2 Transcript citations refer to the Sealed Administrative Record [Doc. #7].
onset date to May 8, 2015. (It. at 262.) Because this date fell after Plaintiff's March 31, 2008
date last insured, the amendment effectively withdrew Plaintiffs claim for Disability Insurance
Benefits. (Tt. at 11.) Plaintiffs applications were denied initially (I'r. at 113-14, 145-56) and
upon teconsideration (Tr. at 115-44, 164-72). Thereafter, he requested an administrative
heating de novo before an Administrative Law Judge (“ALJ”). (It. at 174-75.) Plaintiff, along
with his attorney and an impattial vocational expert, attended the subsequent hearing on
August 28, 2017. (Ir. at 11.) The AL] ultimately concluded that Plaintiff was not disabled
within the meaning of the Act from his amended alleged onset date through Decernber 5,
2017, the date of the administrative decision. (Ir. at 27.) On Aptil 6, 2018, the Appeals
Council denied Plaintiffs request for review of this decision, thereby making the AL]’s
conclusion the Commissionet’s final decision for purposes of judicial review. (I'r. at 1-6.) |
Il. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of teview of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The coutts ate not to try the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
ALJ if they ate supported by substantial evidence and were reached through application of the
cottect legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept

as adequate to suppott a conclusion.” Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mere
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270
F.3d 171, 176 (4th Cir. 2001) (internal citations and quotation marks omitted). “If there is

evidence to justify a tefusal to direct a verdict were the case before a juty, then there is

 

substantial evidence.” Hunter, 993 F.2d at 34 Gnternal quotation marks omitted).

“In reviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[AL]].” Mastto, 270 F.3d at 176 Gnternal brackets and quotation marks omitted). “Where
conflicting evidence allows teasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the teviewing court], therefore, is not whether [the claimant] is disabled, but whether the
ALJ’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a cortect application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits beats the burden of proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to tesult in death or which has lasted or can be expected to last for a continuous

petiod of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).?

 

3 “The Social Security Act comptises two disability benefits programs. The Social Security Disability Insurance
Program (SSDI), established by Title II of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the program while employed. The Supplemental Security Income
Program (SSD, established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to

3
32

“The Commissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period
of disability; (2) had a severe impairment; (3) had an impairment that met or equaled the
requirements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquiry. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits are denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits ate denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carties his or her burden at the first two steps, and if
the claimant’s impaitment meets or equals a “listed impairment” at step three, “the claimant
is disabled.” Mastro, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two,
but falters at step three, ie., “[i]f a claimant’s impairment is not sufficiently severe to equal or

exceed a listed impaitment,” then “the ALJ must assess the claimant’s residual functional

capacity (RFC’).” Id. at 179.4 Step four then requites the AL] to assess whether, based on
pacity P q

 

indigent disabled persons. The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDI); 20 C_F.R. pt. 416 (SSI), governing these two programs are,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.

 

4 “RFC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations requite RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or vety heavy work,” as well as “nonexertional limitations
(mental, sensory, ot skin impaitments).” Hall, 658 F.2d at 265. “RFC is to be determined by the AL) only after

4
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
wotk, the analysis proceeds to the fifth step, which “requires the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite the claimant’s

impaitments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide

 

“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot carty its
“evidentiary burden of proving that [the claimant] remains able to work other jobs available
in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.
Ill. DISCUSSION
In the present case, the AL] found that Plaintiff had not engaged in “substantial gainful
activity” since May 8, 2015, his amended alleged onset date. Plaintiff therefore met his burden
at step one of the sequential evaluation process. At step two, the AL] further determined that
Plaintiff suffered from the following severe impairments:
Residual effects of right knee ACL surgery; left knee ACL and meniscus tear,
medial ligament sprain, and tibial plateau fracture, status post surgery; rib
fractutes; degenerative disc disease of the lumbar spine; lumbat spondylosis;
lumbar facet arthropathy; saphenous nerve neuropathy; insomnia; depressive
disorder; anxiety disorder; panic disorder; and alcohol use disorder|.]

(Tr. at 14.) The AL] found at step three that none of these impairments, individually or in

combination, met ot equaled a disability listing. (Ir. at 15-17.) The ALJ therefore assessed

 

[the ALJ] considers all relevant evidence of a claimant’s impairments and any related symptoms (¢,., pain).”
Hines, 453 F.3d at 562-63.
Plaintiff's RFC and determined that he could perform light work with the following additional

limitations:

[Plaintiff] must have the option to stand for 1-5 minutes after sitting for 30
minutes and sit for 1-5 minutes after standing and/or walking for 30 minutes.
[Plaintiff] can frequently push/pull and operate foot conttols with the left lower
extremity; occasionally climb ramps or staits; occasionally climb ladders, ropes
ot scaffolds; occasionally balance, stoop, kneel, crouch, and crawl; and have
occasional exposute to unprotected heights, hazardous machinery or hazardous
moving mechanical parts. [He] is limited to jobs that can be performed while
using a handheld assistive device, a cane, required at all times when walkine{,]
and the contralateral upper exttemity could be used to lift an carty up to
exettional limits. [Plaintiffs] work is limited to simple, routine and repetitive
tasks but not at a production rate pace; simple work-related decisions;
occasional interaction with the public; and frequent interaction with co-workers
and supetvisors. [He] would be off task no more than 10% of the time in an 8-
hour workday, in addition to normal breaks (with normal breaks defined as a
10-15 minute morning and afternoon break and a 30 minute lunch break).

(Ir. at 17.) The AL] found at step four of the analysis that Plaintiff had no past relevant work.
(Tr. at 25.) However, the AL] found at step five that, given Plaintiffs age, education, work
experience, RFC, and the testimony of the vocational expert as to these factors, he could
perform other jobs available in the national economy. (I'. at 26-27.) Accordingly, the AL]
concluded that Plaintiff was not disabled under the Act. (Tr. at 27.)

Plaintiff now contends that substantial evidence fails to support the ALJ’s conclusion
that Plaintiff can perform the standing and walking required to perform light work. In
particular, Plaintiff argues that “the ALJ failed to explain how he arrived at his conclusion that
[Plaintiff] can stand or walk for 30 minutes, despite evidence to the contrary.” el’s Br. [Doc.
| #10] at 14.)

As Social Secutity Ruling (“SSR”) 96-8p instructs, “[t]he RFC assessment must fitst

identify the individual’s functional limitations or restrictions and assess his ot her work-related
abilities on a function-by-function basis,” including the functions listed in the regulations. SSR
96-8P, 1996 WL 374184, at *1. “Only after such a function-by-function analysis may an AL]
exptess RFC in terms of the exertional levels of work.” Monroe v. Colvin, No. 12-1098, 2016
WL 3349355, at *9 (4th Cir. June 16, 2016) Gnternal quotations and citations omitted).
Further, the “RFC assessment must include a nattative discussion describing how the evidence
supports each conclusion, citing specific medical facts (e.g., laboratory findings) and
nonmedical evidence (e.g., daily activities, observations).” SSR 96-8P, 1996 WL 374184, at *7.
An ALJ must “both identify evidence that supports his conclusion and build an accurate and
logical bridge from [that] evidence to his conclusion.” Woods v. Berryhill, 888 F.3d 686, 694
(4th Cir. 2018) (emphasis omitted) (internal quotation omitted). In many cases, “‘[a]n ALJ
may satisfy the function-by-function analysis requitement by referencing a properly conducted
analysis of state agency consultants.”’ Sineath v. Colvin, 1:16CV28, 2016 WL 4224051, at *5
(M.D.N.C. Aug. 9, 2016) (quoting Herren v. Colvin, No. 1:15-CV-00002-MOC, 2015 WL
5725903, at *5 (W.D.N.C. Sept. 30, 2015) (collecting cases)). Remand may be appropriate
“where an ALJ fails to assess a claimant’s capacity to perform relevant functions, despite
conttadictoty evidence in the record, ot where other inadequacies in the AL]’s analysis
frustrate meaningful review.” Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (quoting
Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013) (per curiam)). The court in Mascio
concluded that remand was apptoptiate because it was “left to guess about how the AL]
attived at his conclusions on [the claimant’s] ability to perform relevant functions” because
the ALJ had “said nothing about [the claimant’s] ability to perform them for a full workday,”

despite conflicting evidence as to the claimant’s RFC that the ALJ did not address. Id. at 637;
see Montoe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding because ALJ erred in
not determining claimant’s RFC using function-by-function analysis; ALJ erroneously
expressed claimant’s RFC fitst and then concluded that limitations caused by claimant’s
impaitments were consistent with that RFC).

In the present case, in determining Plaintiff's RFC, the AL] discussed the relevant
medical opinion evidence and treatment notes at length. In particular, he recounted that in
July 2015, two months after the alleged onset date, Plaintiff underwent a consultative
examination in which he “exhibited only mildly teduced functioning.” (Tr. at 19.) The
examiner, Dr. Micah Edwin, noted that that Plaintiff “was neurologically intact, and while he
had some pain with motion, he had no muscle tenderness ot atrophy; could sit, stand, and
ambulate with a normal gait; and had a negative straight leg raise test.” (Ir. at 19, 439.) Dr.
Edwin further noted that Plaintiff “had no tenderness in his back and no difficulty getting on
ot off the examination table or a chair.” (T'r. at 19, 439.) He “had a mild reduction in the
range of motion of his thoracolumbar spine, but his range of motion was. otherwise normal,
and he exhibited ‘no objective evidence’ of pain to his knees or hands.” (Tr. at 19, 435.)
Overall, Dr. Edwin opined that Plaintiff “did not need an assistive device for ambulation; had
no impairment in his ability to sit, stand, move about, [or] handle objects . . . ; mild impairment
in his ability to carry; and moderate impaiement in his ability to lift.” (Tr. at 23, 440.)

The ALJ assigned “some weight” to the above findings, but partially discounted Dr.
Edwin’s opinion because it ptedated Plaintiffs September 2015 moped accident, which
resulted in an anterior cruciate ligament (ACL) tear in Plaintiffs left knee. (Tr. at 23.) The

ALJ specifically addressed Plaintiffs physical functioning before and after this accident, noting
that he underwent ACL reconstruction surgery on January 28, 2016, with gradual healing and
weaning of a knee brace. (Tr. at 19-20.) The ALJ noted that

[I]n June, [Plaintiff] reported no left knee complaints, and he related feeling

stronger, with no feelings of instability or numbness or tingling, and that

physical therapy has been ‘working out well’. However, other notes reference

[Plaintiff] having knee pain with numbness and tingling. In August of 2016,

[Plaintiff] reported some knee pain, which was worse going up staits, but that

he had been doing well ‘overall,’ and he did not have any instability.

(Ir. at 20.) The AL] further noted that “fi]n March of 2017, [Plaintiff] reported ‘mild’ diffuse
pain in his knees, but this was described as ‘not limiting,’ and [Plaintiff] was described as able
to attend to his activities of daily living.” (Tr. at 20.)

The ALJ also reviewed the imaging records, including a June 2016 MRI “which showed
left lumbar radiculopathy and ‘mild’ degenerative changes, but did not show any significant
canal ot neutrofotaminal stenosis” (Tr. at 20, 801), and imaging in October of 2016 which
“showed ‘slight’ retrolisthesis of L4 on L5, with ‘mild’ central canal stenosis, but otherwise
showed only ‘mild? changes without significant stenosis” (Ir. at 21, 882). The ALJ also
considered Plaintiff's activities, including that Plaintiff “had worked at his father’s locksmith
business and had only stopped working because he lost his van and locksmithing equipment °
after a 2015 DUI’, and that Plaintiff had recently “attempted to work out a living arrangement
in exchange for acting as a handy man and mowing yards.” (I'r. at 18.)

Finally, the ALJ also considered and gave “moderate weight” to the opinions of the
State Agency medical consultant at the reconsideration level, Pamela Jessup, M.D., who
evaluated Plaintiffs claims on January 12, 2016, several months after his accident. (See Tr. at

23, 136-40.) Dr. Jessup projected Plaintiffs RFC after his injury based, in part, on Plaintiffs

successful recovery from a previous ACL tear in his other (Le., right) knee. (Ir. at 140.) She

9
opined that, both prior to his moped accident and following his recovery, Plaintiff could
perform medium work and could sit, stand, and/or walk for up to 6 houts in an 8-hour
wotkday. (Ir. at 137-40.) Significantly, Dr. Jessup acknowledged Plaintiffs reports of
incteased pain since the initial consideration of his claims, along with new imaging showing
mild lumbar spine degeneration. However, she explained that, based on the objective medical
findings, Plaintiff's impaitments wete not as disabling as alleged. (Ir. at 140.) When discussing
Dr. Jessup’s opinion, the AL] further noted that, while Plaintiff “did experience a significant
moped accident in 2015, the record reflects that [Plaintiff] underwent an ACL repair in 2016,
and in 2017, he was reporting no functional limitations from his knees, and that his back pain
was conttolled on medication.” (Tr. at 23 (citing Tr. at 757, 801, 882, 901, 909, 933).) The
medication in question included used of opioids and a TENS unit as well as facet block
injections, all of which Plaintiff generally characterized as effective in reducing his level of
chronic back pain. (See Tr. at 21, 58, 933.) He denied any medication side effects and reported
that his regimen improved his quality of life and functionality level, allowing him to perform
~ the majority of his activities of daily living. (Id.)

The ALJ then analyzed the evidence as follows:

[Plaintiff's] original allegations of physical disability were predicated on 20-year

old events and not supported by physical examinations which predated his
September 2015 moped accident. The record also contains evidence suggesting

[that Plaintiff] worked into 2015 and only stopped because of alcohol issues.
[Plaintiff] was documented with significant ACL and knee issues following his
September 2015 accident, but they were addtessed surgically, and he was
described as not having significant functional limitations from these conditions

in the recent record. Although [Plaintiff] had reported back pain for 20 years,
objective imaging has largely shown only slight or mild problems. While it is
questionable if [Plaintiffs] cane was prescribed by a doctor, the undersigned has

considered the evidence in the light most favorable to [Plaintiff] by providing
for a cane in [Plaintiff's] residual functional capacity [assessment].

10
(Tr. at 25.)

Although Plaintiff reported to his providers that he continued to experience chronic
back pain, hence his referral to a pain management clinic, no evidence, other than Plaintiffs
own testimony, connects his pain level to the degree of functional loss he alleges. In this
regatd, Plaintiff testified that he could sit “[aJnywhere from 15 to 20 minutes,” depending on
his pain level (Ir. at 57), and could “stand maybe ten, maybe 15 minutes at the most,” at which
point he had to sit back down (I't. at 58). In short, Plaintiff testified that his back pain requited
him to alternate between sitting and standing. However, the State agency medical consultants,
as mentioned above, found Plaintiff capable of medium work and able to stand, walk, and sit
for about 6 hours each in the course of an 8-hour day. (Tr. at 23, 99, 139.) Dr. Edwin also
opined that Plaintiff “had no impaitment in his ability to sit, stand, [ot] move about.” (Tr. at
23, 440.)5 Moreover, the ALJ found Plaintiffs pain allegations were “not entirely consistent
with the medical evidence and other evidence of record,” and Plaintiff does not contest this
finding. (It. at 19.) In particular, the ALJ repeatedly emphasized that, despite his reported
pain levels, Plaintiff “exhibited only mildly reduced functioning” upon examination. (I'r. at
19-21.) In addition, as explained in the administrative decision, “objective imaging [of
Plaintiffs spine] has largely shown only slight or mild problems” and does not support a

eteater degree of functional loss. (Tr. at 25.)

 

5 The only evidence in favor of greater restrictions comes from a letter authored by Caroline Roberts, M.D., in
October 2015, a month after Plaintiff's moped accident and before his surgery. In that letter, which contained
no functional limitations, Dr. Roberts opined that Plaintiffs chronic low back pain rendered him permanently
disabled. Because, among other reasons, this opinion was on an issue teserved to the Commissioner, the ALJ
gave it little weight, and Plaintiff does not appeat to challenge that determination. (Ir. at 23, 871.)

11
Based on this analysis, the ALJ did not accept that Plaintiff was as limited as he alleged.
However, the ALJ nevertheless “considered the evidence in the light most favorable” to
Plaintiff, and included in the RFC a requirement that he use a cane, and also similarly included
a “sit/stand” option limiting Plaintiff to standing, walking, and sitting no more than 30
minutes at a time. (Ir. at 25.) Thus, as set out above, the ALJ considered the evidence at
length, set out the evidence and the basis for the determination, included extensive limitations
in the RFC to address Plaintiffs impairments, and explained that determination in a mannet
sufficient to allow for judicial review. That determination is supported by substantial evidence
in the record, set out by the ALJ in the decision, and the Court will not re-weigh the evidence
ot substitute its judgment for that of the ALJ.

Finally, the Court notes that Plaintiff also contends that his impairments are
inconsistent with the tequitements of light work, specifically that “[ljight work requires the
ability to stand and/or walk up to six hours in an 8-hout workday, which [Plaintiff] cannot do,
so he is limited, at best, to sedentary work.” (Pl. Br. at 22.) However, the AL] found that
Plaintiff had additional limitations that reduced his ability to perform the full range of light
wotk, including, as discussed above, the limitation for a sit/stand option requiring that Plaintiff
have the option to stand for 1-5 minutes after sitting for 30 minutes and sit for 1-5 minutes
after standing and/or walking for 30 minutes. In addition, the ALJ found that Plaintiff was
limited to jobs that could be performed while using a case, required at all times when walking.
It may be that Plaintiff is contending that these limitations are in conflict with the general
limitation to light work and the provisions of the Dictionaty of Occupational Titles. See

Peatson v. Colvin, 810 F.3d 204, 209-10 (4th Cit. 2015) (holding that if an expert’s testimony

12
apparently conflicts with the DOT, the expert’s testimony can only provide substantial
evidence to support the ALP decision if the ALJ received an explanation from the expert
explaining the conflict and determined both (1) that the explanation was reasonable and (2)
that it provided a basis for relying on the expert’s testimony rather than the DOT). However,
to the extent that Plaintiff “essentially presses the Court to find a per se appatent conflict
between the VE and the DOT in cases involving a claimant limited to light work with a
sit/stand option. . . federal district courts in North Carolina, including members of this Coutt,
have not found an apparent conflict to exist in such citcumstances.” See Baxley v. Berryhill,
No. 1:17CV1048, 2018 WL 5817377 (M.D.N.C. Nov. 6, 2018) (collecting cases). Moreover,
in the present case, as in Baxley, even if such a conflict did exist, the VE and the ALJ
specifically considered and addressed the issue. Specifically, the ALJ confirmed with the VE
at the outset that with respect to opinions or answers that conflict with or are not covered by
the DOT, including “a sit/stand option” and “use of a handheld assistive device”, the answet
ot opinion of the VE would be based on the VE’s “education, training and professional
experience.” (Tr. at 84.) In addition, when the AL] posed the hypothetical to the VE with
the option to stand for 1-5 minutes after sitting for 30 minutes or sit for 1-5 minutes after
standing and/or walking for 30 minutes, the VE testified that “latitude posture is not
addtessed by the Dictionaty of Occupational Titles, but based on my training, education and
expetience the previously cited example, the garment sorter, laundry classifier and bakery
wotker would allow for this latitude of posture.” (Tr. at 86.) Similarly, with respect to use of
the cane, the VE testified that “[t]hese are all jobs that are performed in a stationaty position.

There will be petiods of standing activity. Typically the essential functions do not require

13
walking while performing those tasks. ‘The use of an assistive device for walking would not
impait the ability to perform these jobs.” (Tr. at 87.) The ALJ acknowledged and accepted
these explanations in the decision. (Tr. at 26.) Thus, to the extent Plaintiff is attempting to
taise a conflict or inconsistency as part of this claim, that issue was sufficiently addressed by
the VE and the ALJ, and would not provide a basis for remand here.

IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
no disability be AFFIRMED, that Plaintiffs Motion for Judgment Reversing the
Commissioner [Doc. #9] be DENIED, that Defendant’s Motion for Summary Judgment
[Doc. #12] be GRANTED, and that this action be DISMISSED with prejudice.

This, the 29% day of August, 2019.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

14
